UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2946 Dreyfus Municipal Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 5/31/09 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 25 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 33 Important Tax Information 34 Board Members Information 37 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Municipal Money Market Fund, Inc. The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Municipal Money Market Fund, Inc., covering the 12-month period from June 1, 2008, through May 31, 2009. While most financial markets went on a wild ride during the funds reporting period, money market yields generally moved in one direction  down  trending alongside short-term interest rates to historical lows. The Federal Reserve Boards target of 0% to 0.25% for the overnight federal funds rate along with historic levels of demand for cash have served as anchors for money market yields in a domestic economy that has struggled with a 6.3% annualized contraction over the fourth quarter of 2008 and a 5.7% revised estimate of economic contraction during the first quarter of 2009. The stock and bond markets enormous swings have caused investors to wonder if the markets are forecasting sustainable economic improvement, or could this be a bear market rally where securities reach such depressed levels that even the slightest hint of good news lifts prices.We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate an important feature of many rallies  when they snap back, the rebounds are often quick and sharp, potentially leaving investors on the sidelines. Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy while still being considerate of your current liquid asset needs. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation June 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2008, through May 31, 2009, as provided by Colleen Meehan, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended May 31, 2009, Dreyfus Municipal Money Market Fund produced a yield of 1.23%.Taking into account the effects of compounding, the fund produced an effective yield of 1.24%. 1 Yields of tax-exempt money market instruments declined to historically low levels during the reporting period, as the Federal Reserve Board (the Fed) slashed short-term interest rates to combat a faltering U.S. economy and an ongoing financial crisis. The Funds Investment Approach The fund seeks as high a level of current income exempt from federal income tax as is consistent with the preservation of capital and the maintenance of liquidity. In pursuing this objective, we employ two primary strategies. First, we normally attempt to add value by investing substantially all of the funds net assets in high-quality short-term municipal obligations throughout the United States and its territories that provide income exempt from federal personal income tax. Second, we actively manage the funds average maturity based on our anticipation of supply-and-demand changes in the short-term municipal marketplace and interest-rate cycles while anticipating liquidity needs. For example, if we expect an increase in short-term supply, we may decrease the average maturity of the fund, which could enable us to take advantage of opportunities when short-term supply increases. Generally, yields tend to rise when there is an increase in new-issue supply competing for investor interest. New securities are generally issued with maturities in the one-year range, which in turn may lengthen the funds average maturity if purchased. If we anticipate limited new-issue supply, we may then look to extend the funds average maturity to maintain The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) then-current yields for as long as we believe practical.At other times, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Money Market Yields Plunged During the Downturn Economic conditions deteriorated sharply during the reporting period as a result of weakness in housing markets, rising unemployment and declining consumer confidence, which have produced the longest and most severe U.S. recession since the 1930s. In an attempt to forestall further deterioration, the Fed implemented several reductions in short-term interest rates. These moves drove the overnight federal funds rate from 2% at the start of the reporting period to a record low range of 0% to 0.25% by the end of 2008.As short-term interest rates declined, money market yields fell to historically low levels. In addition,the bankruptcy of investment bank Lehman Brothers and the failures of other major financial institutions in September 2008 escalated an ongoing credit crunch into a full-blown global financial crisis. Dealers and insurers of municipal money market instruments also were punished during the financial crisis by severe investment losses.These developments caused dislocations among some short-term money market instruments and a surge in redemptions from some funds.To shore up investor confidence, the U.S. Department of the Treasury initiated several remedial measures, including the Temporary Guarantee Program for Money Market Funds. These measures calmed investors, and yields of affected instruments returned to normalized levels. On March 31, the U.S. government announced a further extension of theTemporary Guarantee Program for Money Market Funds until September 18, 2009.The Fed also furthered attempted to restore stability to the credit markets with massive injections of liquidity into the financial system. The financial crisis and economic downturn put severe pressure on the fiscal conditions of many states and municipalities, which faced weak housing markets, rising unemployment, reduced tax collections and intensifying demands on social services programs. Many state and local governments currently are struggling to find ways to bridge current and projected budget deficits. 4 Amid Turmoil, a Focus on Quality and Liquidity As the economic downturn and financial crisis intensified, we intensified our focus on direct-obligation, high-quality municipal securities that have been independently approved for the fund by our credit analysts.We generally avoided money market instruments from issuers that we regarded as vulnerable to the states budget problems, instead favoring those backed by pledged tax appropriations or stable revenue streams from essential services facilities. We set the funds weighted average maturity in a range that was shorter than industry averages in case of unexpected liquidity needs. However, yield differences have remained relatively narrow along the markets maturity range, so this conservative positioning did not detract materially from the funds performance. Preserving Capital Is Our Priority As of the reporting periods end, robust issuance of tax-exempt municipal notes and investors risk-averse attitudes have created a bifurcated market.Yields of instruments from issuers with questionable credit profiles generally have been higher than yields from issuers who are relatively insulated from the downturn. Nonetheless, we believe the prudent course is to refrain from chasing higher yields, instead maintaining a conservative credit selection strategy with an emphasis on preservation of capital and liquidity. June 15, 2009 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Municipal Money Market Fund, Inc. from December 1, 2008 to May 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2009 Expenses paid per $1,000  $3.15 Ending value (after expenses) $1,002.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2009 Expenses paid per $1,000  $3.18 Ending value (after expenses) $1,021.79  Expenses are equal to the funds annualized expense ratio of .63%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2009 Short-Term Coupon Maturity Principal Investments99.7% Rate (%) Date Amount ($) Value ($) Alabama.6% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (Liquidity Facility; National Rural Utilities Cooperative Finance Corporation and LOC; National Rural Utilities Cooperative Finance Corporation) 2.85 11/15/09 6,000,000 6,000,000 Arizona1.1% Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.65 6/11/09 6,000,000 6,000,000 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.57 9/18/09 5,000,000 5,000,000 Arkansas.6% Pulaski County Public Facilities Board, MFHR (Chapelridge Project) (LOC; Regions Bank) 3.30 6/7/09 5,525,000 a 5,525,000 Colorado6.8% CollegeInvest, Education Loan Revenue (LOC; Lloyds TSB Bank PLC) 0.46 6/7/09 25,000,000 a 25,000,000 Colorado Educational and Cultural Facilities Authority, Revenue (EOP Charlotte JW, LLC Project) (LOC; KBC Bank) 0.42 6/7/09 10,000,000 a 10,000,000 Colorado Educational and Cultural Facilities Authority, Student Housing Revenue (Fuller Theological Seminary Project) (LOC; Key Bank) 1.27 6/7/09 9,700,000 a 9,700,000 The Fund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado (continued) Denver City and County, Airport System Revenue (LOC; Landesbank Baden-Wurttemberg) 1.80 6/7/09 16,500,000 a 16,500,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.25 6/7/09 5,000,000 a 5,000,000 Delaware.7% Delaware Economic Development Authority, MFHR (School House Project) (LOC; HSBC Bank USA) 0.60 6/7/09 6,500,000 a 6,500,000 District of Columbia7.9% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 0.36 6/7/09 14,655,000 a,b 14,655,000 District of Columbia, Enterprise Zone Revenue (Trigen-Pepco Energy Services, LLC Issue) (LOC; M&T Bank) 0.49 6/7/09 9,125,000 a 9,125,000 District of Columbia, Revenue (American Society of Hematology Issue) (LOC; SunTrust Bank) 2.75 6/7/09 6,600,000 a 6,600,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.45 8/12/09 16,500,000 16,500,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.50 8/18/09 10,000,000 10,000,000 Metropolitan Washington DC Airports Authority, CP (LOC; Bank of America) 0.50 6/12/09 10,000,000 10,000,000 Metropolitan Washington DC Airports Authority, CP (LOC; Bank of America) 0.55 6/15/09 9,000,000 9,000,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida16.7% Alachua Housing Finance Authority, MFHR (Edenwood Park Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.65 6/7/09 3,265,000 a,b 3,265,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.52 6/7/09 20,000,000 a 20,000,000 Broward County Housing Finance Authority, SFMR (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC: FNMA and GNMA) 0.46 6/7/09 585,000 a,b 585,000 Capital Trust Agency, MFHR (Brittany Bay Apartments Watermans Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.50 6/7/09 25,840,000 a,b 25,840,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 4.50 6/1/09 31,000,000 31,000,000 Escambia County Housing Finance Authority, SFMR (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC: FNMA and GNMA) 0.46 6/7/09 1,155,000 a,b 1,155,000 Florida Finance Housing Corporation, MFHR (Falls of Venice Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.60 6/7/09 3,985,000 a 3,985,000 Greater Orlando Aviation Authority, Airport Facilities Revenue, CP (LOC: Bayerische Landesbank, State Street Bank and Trust Co. and Westdeutsche Landesbank) 1.00 6/3/09 15,000,000 15,000,000 Hillsborough County Industrial Development Authority, IDR (Seaboard Tampa Terminals Venture Project) (LOC; Wachovia Bank) 0.70 6/7/09 4,000,000 a 4,000,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 0.28 6/1/09 7,000,000 a 7,000,000 Jacksonville Economic Development Commission, IDR (Load King Manufacturing Company Project) (LOC; SouthTrust Bank) 3.15 6/7/09 1,140,000 a 1,140,000 Manatee County, IDR (Avon Cabinet Corporation Project) (LOC; Bank of America) 0.65 6/7/09 1,650,000 a 1,650,000 Miami-Dade County Industrial Development Authority, IDR (Futurama Project) (LOC; Regions Bank) 3.30 6/7/09 1,590,000 a 1,590,000 Miami-Dade County Industrial Development Authority, IDR (von Drehle Holdings, LLC Project) (LOC; Branch Banking and Trust Co.) 0.42 6/7/09 1,230,000 a 1,230,000 Orange County Housing Finance Authority, MFHR (Windsor Pines Project) (LOC; Bank of America) 0.45 6/7/09 1,300,000 a 1,300,000 Polk County Industrial Development Authority, IDR (Florida Treatt, Inc. Project) (LOC; Bank of America) 0.65 6/7/09 3,345,000 a 3,345,000 Riviera Beach, IDR (K. Rain Manufacturing Project) (LOC; SunTrust Bank) 3.00 6/7/09 1,740,000 a 1,740,000 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) (LOC; Fifth Third Bank) 2.05 6/7/09 37,500,000 a 37,500,000 Georgia3.4% Atlanta, General Fund TAN 1.75 12/31/09 10,000,000 10,072,363 Conyers Housing Authority, MFHR (Towne Pointe Apartments Project) (LOC; Amsouth Bank) 3.00 6/7/09 4,000,000 a 4,000,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia (continued) Georgia, GO Notes (Liquidity Facility; Dexia Credit Locale) 0.35 6/7/09 19,400,000 a 19,400,000 Hawaii1.5% Hawaii Housing Finance and Development Corporation, MFHR (Kukui Gardens) (Liquidity Facility; Citigroup and LOC; Citigroup) 1.36 6/7/09 15,000,000 a,b 15,000,000 Illinois4.6% Illinois Finance Authority, Revenue (The Art Institute of Chicago) (LOC; Northern Trust Co.) 0.35 6/7/09 3,000,000 a 3,000,000 Illinois Housing Development Authority, Homeowner Mortgage Revenue 1.98 8/1/09 5,000,000 5,000,000 Illinois Toll Highway Authority, Toll Highway Senior Priority Revenue (Liquidity Facility; Dexia Credit Locale) 0.90 6/7/09 19,400,000 a 19,400,000 Oak Forest, Revenue (Homewood PoolSouth Suburban Mayors and Managers Association Program) (LOC; Fifth Third Bank) 2.05 6/7/09 10,000,000 a 10,000,000 Southwestern Illinois Development Authority, Solid Waste Disposal Facilities Revenue (Center Ethanol Company, LLC Project) (LOC; Wells Fargo Bank) 0.60 6/7/09 7,370,000 a 7,370,000 Indiana3.2% Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citibank NA) 0.39 6/7/09 10,120,000 a,b 10,120,000 Indiana Housing and Community Development Authority, SFMR (Liquidity Facility; Royal Bank of Canada) 0.37 6/7/09 21,250,000 a 21,250,000 The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Iowa.6% Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.52 6/7/09 6,000,000 a 6,000,000 Kansas1.3% Junction City, GO Temporary Notes 4.50 6/1/09 7,000,000 7,000,000 Kansas Development Finance Authority, MFHR, Refunding (Chesapeake Apartments Project) (LOC; FHLB) 0.35 6/7/09 5,500,000 a 5,500,000 Louisiana2.9% Ascension Parish, Revenue, CP (BASF AG) 0.80 7/8/09 5,000,000 5,000,000 Louisiana Public Facilities Authority, Revenue (II City Plaza LLC Project) (LOC; Regions Bank) 3.25 6/7/09 20,000,000 a 20,000,000 Quachita Parish Industrial Development Board, IDR (Garrett Manufacturing, LLC Project) (LOC; Regions Bank) 3.30 6/7/09 3,160,000 a 3,160,000 Maryland3.1% Baltimore County, GO Notes, Refunding (Metropolitan District) 3.00 8/1/09 3,380,000 3,393,780 Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Bank) 0.47 6/7/09 5,115,000 a 5,115,000 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.40 6/7/09 14,000,000 a 14,000,000 Maryland Economic Development Corporation, Revenue (Todd/Allan Printing Facility) (LOC; M&T Bank) 0.64 6/1/09 330,000 a 330,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Montgomery County, EDR (Riderwood Village, Inc. Project) (LOC; M&T Bank) 0.42 6/7/09 5,000,000 a 5,000,000 Montgomery County, GO Notes (Consolidated Public Improvement) 5.00 6/1/09 2,500,000 2,500,000 Massachusetts1.2% Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 2.25 6/11/09 12,000,000 12,000,000 Michigan3.4% Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.30 8/5/09 8,000,000 8,000,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.50 6/7/09 24,700,000 a 24,700,000 Missouri2.5% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 0.40 6/25/09 16,000,000 16,000,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue, CP (Cox Hospital) (LOC; Bank of Nova Scotia) 0.60 7/7/09 8,000,000 8,000,000 Nebraska2.1% Public Power Generation Agency, Revenue (Whelan Energy Center Unit 2) (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.49 6/7/09 20,085,000 a,b 20,085,000 New Hampshire1.3% New Hampshire Health and Education Facilities Authority, HR (Catholic Medical Center Issue) (LOC; RBS Citizens NA) 3.00 6/7/09 9,050,000 a 9,050,000 The Fund 13 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Hampshire (continued) New Hampshire Health and Education Facilities Authority, Revenue (Riverbend Issue) (LOC; TD Bank) 0.34 6/7/09 4,075,000 a 4,075,000 New Jersey4.4% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 1.00 6/7/09 25,000,000 a 25,000,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.50 6/7/09 17,950,000 a 17,950,000 New York4.2% New York City, GO Notes (Liquidity Facility; Landesbank Baden-Wurttemberg) 1.20 6/1/09 20,000,000 a 20,000,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.15 6/1/09 10,900,000 a 10,900,000 New York City Housing Development Corporation, MFMR (Beekman Tower) (LOC; RBS Citizens NA) 3.00 6/7/09 10,000,000 a 10,000,000 North Carolina1.0% North Carolina Education Assistance Authority, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 0.44 6/7/09 10,000,000 a 10,000,000 Ohio4.9% Clark County, Solid Waste Facilities Revenue (Eastwood Dairy LLC Project) (LOC; National City Bank) 1.39 6/7/09 2,750,000 a 2,750,000 Clinton County, Hospital Facilities Improvement Revenue, Refunding (Clinton Memorial Hospital Project) (LOC; Fifth Third Bank) 2.05 6/7/09 22,645,000 a 22,645,000 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Columbus, Sewerage System Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.32 6/7/09 1,400,000 a,b 1,400,000 Columbus Regional Airport Authority, Revenue, CP (LOC; Calyon) 0.45 8/13/09 5,500,000 5,500,000 Cuyahoga County, IDR (King Nut Project) (LOC; National City Bank) 1.39 6/7/09 2,655,000 a 2,655,000 Cuyahoga County, IDR (King Nut Project) (LOC; National City Bank) 1.39 6/7/09 2,665,000 a 2,665,000 Montgomery County, Revenue, CP (Miami Valley Hospital) (Liquidity Facility; JPMorgan Chase Bank) 1.35 7/14/09 10,000,000 10,000,000 Oklahoma1.0% Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 2.00 8/17/09 10,000,000 10,000,000 Pennsylvania8.9% Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 0.80 6/7/09 20,000,000 a 20,000,000 Franklin County Industrial Development Authority, Revenue (James and Donna Martin Project) (LOC; Wachovia Bank) 0.65 6/7/09 1,000,000 a 1,000,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Bank) 0.44 6/7/09 1,700,000 a 1,700,000 Montgomery County Higher Education and Health Authority, Revenue (Pennsylvania Higher Education and Health Loan Program) (LOC; M&T Bank) 0.44 6/7/09 6,055,000 a 6,055,000 The Fund 15 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Montgomery County Industrial Development Authority, PCR, CP (Exelon Project) (LOC; Wachovia Bank) 0.40 6/11/09 10,795,000 10,795,000 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (PSEG Power LLC Project) (LOC; JPMorgan Chase Bank) 0.41 6/7/09 8,500,000 a 8,500,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 0.54 6/7/09 15,000,000 a 15,000,000 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Childrens Hospital of Philadelphia Project) (Liquidity Facility; Wachovia Bank) 0.20 6/1/09 13,000,000 a 13,000,000 University of Pittsburgh, Higher Education Revenue, CP 0.60 6/10/09 10,000,000 10,000,000 Tennessee4.7% Knox County Health, Educational and Housing Facility Board, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Landesbank Baden-Wurttemberg) 1.80 6/7/09 8,000,000 a 8,000,000 Municipal Energy Acquisition Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.39 6/7/09 23,890,000 a,b 23,890,000 16 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee (continued) Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.39 6/7/09 6,790,000 a,b 6,790,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.39 6/7/09 6,810,000 a,b 6,810,000 Texas.8% Harris County, CP (Liquidity Facility: Bank of Nova Scotia and Lloyds TSB Bank PLC) 0.42 8/12/09 2,645,000 2,645,000 Port of Port Arthur Navigation District of Jefferson County, Environmental Facilities Revenue, Refunding (Motiva Enterprises LLC Project) 0.60 6/7/09 5,000,000 a 5,000,000 Virginia.6% Virginia Port Authority, Subordinate Port Facilities Revenue, BAN 3.00 7/1/09 6,000,000 6,005,076 Washington1.2% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.52 6/7/09 4,060,000 a 4,060,000 Seattle, Municipal Light and Power Improvement Revenue, Refunding 5.00 11/1/09 1,500,000 1,528,202 Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 3.90 6/1/09 6,400,000 a 6,400,000 The Fund 17 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Wisconsin1.0% Wisconsin School Districts, COP, TRAN (Cash Flow Management Program) (LOC; U.S. Bank NA) 9/17/09 Wyoming1.5% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (Senior Series) (LOC; Royal Bank of Canada) 6/7/09 15,000,000 a Total Investments (cost $969,629,295) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% a Variable rate demand noterate shown is the interest rate in effect at May 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2009, these securities amounted to $129,595,000 or 13.3% of net assets. 18 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 19 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 AAA,AA,A c Aaa,Aa,A c AAA,AA,A c .8 Not Rated d Not Rated d Not Rated d  Based on total investments. c Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES May 31, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 969,629,295 969,629,295 Cash 628,967 Interest receivable 3,012,139 Prepaid expenses 165,297 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) 470,544 Payable for shares of Common Stock redeemed 20,112 Accrued expenses 61,860 Net Assets ($) Composition of Net Assets ($): Paid-in capital 972,902,619 Accumulated net realized gain (loss) on investments (19,437) Net Assets ($) Shares Outstanding (5 billion shares of $.001 par value Common Stock authorized) 974,646,934 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Year Ended May 31, 2009 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) Shareholder servicing costsNote 2(b) Treasury insurance expenseNote 1(e) Custodian feesNote 2(b) Directors fees and expensesNote 2(c) Professional fees Prospectus and shareholders reports Registration fees Miscellaneous Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Year Ended May 31, 2009 2008 Operations ($): Investment incomenet 12,739,273 24,086,694 Net realized gain (loss) on investments (14,398) (5,039) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 1,827,450,280 1,997,488,998 Net assets received in connection with reorganizationNote 1  217,615,702 Dividends reinvested 6,186,128 10,951,024 Cost of shares redeemed (1,885,854,772) (1,980,640,704) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,025,115,944 779,745,851 End of Period See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended May 31, 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .012 .028 .031 .023 .012 Distributions: Dividends from investment incomenet (.012) (.028) (.031) (.023) (.012) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) 1.23 2.84 3.14 2.37 1.17 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .61 .59 .59 .59 .58 Ratio of net expenses to average net assets .61 a .58 .58 .58 .58 a Ratio of net investment income to average net assets 1.24 2.74 3.10 2.34 1.16 Net Assets, end of period ($ x 1,000) 972,883 1,025,116 779,746 972,745 848,534 a Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Municipal Money Market Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company.The funds investment objective is to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. As of the close of business on December 20, 2007, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Directors, all of the assets, subject to the liabilities, of Dreyfus Florida Municipal Money Market Fund (the Acquired Fund) were transferred to the fund in exchange for shares of Common Stock of the fund of equal value. Shareholders of the Acquired Fund received shares of the fund, in each case in an equal amount to the aggregate net asset value of their investment in the Acquired Fund at the time of the exchange.The net asset value of the funds shares on the close of business December 20, 2007, after the reorganization was $1.00, and a total of 217,615,702 representing shares and net assets were issued to the Acquired Funds shareholders in the exchange.The exchange was a tax-free event to the Acquired Fund shareholders. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The funds financial statements are prepared in accordance with U.S generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 26 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of May 31, 2009 in valuing the funds investments: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices  Level 2Other Significant Observable Inputs 969,629,295 Level 3Significant Unobservable Inputs  Total In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net.
